This cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that no error is duly shown in the order of the Circuit Judge affirming an order of the County Judge in so far as the latter order adjudges that the executrix "is not compelled to account for Nine Thousand ($9,000.00) *Page 687 
Dollars" which is stated to be one-half of the amount received by her from the sale of land including her decedent's homestead real estate, which stated order of the County Judge is affirmed without prejudice to other matters in the transcript, other questions sought to be presented not being reviewable on this appeal.
Affirmed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.